Citation Nr: 0310322	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  02-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under the Montgomery G. I. Bill, Chapter 
30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The appellant had active military service from September 1997 
to March 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision from the Atlanta, 
Georgia, Regional Office (RO), which determined that the 
veteran did not have basic eligibility for educational 
assistance benefits under the Montgomery G. I. Bill, Chapter 
30, Title 38, United States Code. 

The Board notes that a decision on the merits of this claim 
was made by Atlanta, Georgia, RO.  However, jurisdiction of 
this case has been transferred to the RO in Montgomery, 
Alabama, for purposes of scheduling the veteran for a hearing 
to be held before a member of the Board at her local RO.  


REMAND

The appellant filed a substantive appeal in August 2002, at 
which time she requested a hearing before a Member of the 
Board, to be held at her local RO.  A Board hearing was 
scheduled in March 2003 at the RO in Montgomery, Alabama.  
However, the veteran failed to appear for that hearing.  
Later that month, the veteran submitted correspondence, in 
essence constituting a motion to reschedule the hearing, 
explaining the reasons for her failure to appear.  In April 
2003, the undersigned member of the Board granted the 
veteran's motion to reschedule the hearing, determining that 
good cause was shown for her failure to appear for the March 
2003 hearing.  See 38 C.F.R. § 20.704(d).  Therefore, a 
remand is required for the scheduling of a travel Board 
hearing.  See 38 U.S.C.A. § 7107(b) (West Supp. 2002); 
38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Member of the 
Board at her local RO, in Montgomery, 
Alabama.  Appropriate notification of the 
hearing should be given to the veteran, 
and such notification should be 
documented and associated with the claims 
folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until she is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


